 In the Matterof BEAR BRAND HOSIERY CO.andINTERNATIONALBROTHERHOOD OF FIREMEN & OILERS, LOCAL296,AFFILIATEDWITHTHE A. F.,L.Case No. 'C-92062.-Decided April 9, 1942Jurisdiction:cotton yarn and hosiery manufacturing industry.-Unfair Labor PracticesInterference, Restraint, and Coercion:anti-union statements ; questioning em-ployees concerning union membership; threat to remove the plant; surveil-lance of union meeting ; voluntary wage increases ; execution of individualcontracts proscribing the right of employees to strike.-Discrimination:'discharges of employees for union activities and refusal toreinstate strikers on application; discharge of employees for refusal to sign-individual contracts restraining their right to strike,helddiscriminatory.RemedialOrders:employer ordered to cease and desist from unfair laborpractices, to cease giving effect to individual contracts, and to reinstate dis-charged employees and strikers with back pay from the date of discrimina-tion to the date of reinstatement.Mr. Lester AsherandMr. David H. Karasick,for the Board.Fyffe ct; Clark, by Mr. Alfred J. Smith,of Chicago, Ill., for therespondent.Mr. Howard A. Plank,of Chicago, Ill., for the Union.Mr. George J. Hadjinoff,of counsel to the Board.DECISIONANDORDER -STATEMENT OF THE CASEUpon an amended charge 1 duly filed by International Brother-hood of Firemen and Oilers, Local 296, affiliated with the AmericanFederation of Labor, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Thirteenth Region (Chicago, Illinois), issued its complaint,dated November 28, 1941, against Bear Brand Hosiery Company,Kankakee,' Illinois, herein called the respondent, alleging that the'A chargewas filed onSeptember26, an amended chargeon October3, and a secondamended charge on November 27, 1941.40 N. L. R. B., No. 56.-323 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(3) and Section 2(6) and(7) of the National Labor Relations Act,49 Stat..449, herein called the Act.Copies of the complaint, ac-companied by notice of hearing thereon, were duly served upon therespondent and the Union.Withrespect to the unfair labor practices,the complaint alleged insubstance: (1) that the respondent warned and discouraged its em-ployees-against affiliation with or activities on behalf of the Unionor any,other affiliated labor organization;made statements disparag-ing and deriding the Union and other affiliated labor organizations;threatened to shut down and move its Kankakee plant out of townunless its employees ceased their activities on behalf of the Union orother affiliated labor organizations;engaged in surveillance of meet-ings of the Union or other affiliated labor organizations; and inquiredof employees and applicants for employment as to membership in oractivities on behalf of the Union or other affiliated labor organiza-tions;(2) that the respondent on or about August 15, 1941, andthereafter,attempted to induce its powerhouse employees to signcertain individual agreements'with it, as a device to circumvent theUnion and in order to impede and restrict the rights of its employeesto strike and engage in other lawful concerted activities for the pur-pose of collectivebargainingand other mutual aid and protection;(3) that the respondent on or about September 17, 1941,dischargedJohn Williams,James Riordan, Lester'Sovinski,WillisDonovan,and Martin Brueggert,and has since refused to employ them,becauseof their union membership and concerted activities;(4) that by rea-son of the above, the powerhouse employees,excluding the chiefengineer,went on strike on or about September 18, 1941, and saidstrike continued until on or about September 30, 1941;(5) that on orabout September 30; 1941,and at various times thereafter,the strik-ing employees made application to the respondent for reinstatement,but the respondent refused and failed to reinstate such employeesbecause of their union membership and activities;and (6)that by theforegoing conduct the respondent interfered with,restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On or about December 6,1941, the respondentfiled its answer in which it admitted some of the allegations of thecomplaintbutdeniedthatithad engaged in any unfairlabor practices.Pursuant to notice,a hearing was, held at Kankakee,Illinois, fromDecember 11 to' December 16, 1941,before George Bokat, the TrialExaminer duly designated by the Chief Trial Examiner:The Boardand the respondent were represented by counsel and the Union by BEAR BRAND HOSIERY CO.325its representative, and all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the conclusion of the Board's case counsel for the respondentmoved that the complaint be dismissed.This motion was denied.During the course of the hearing the Trial Examiner made severalrulings on other motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On January 21, 1942; the Trial Examiner issued his IntermediateReport, copies of which were served on the parties.He found thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the Act; and recommendedthat the respondent cease and desist therefrom and take appropriateaffirmative action"On February 25, 1942, the respondent filed itsexceptions to the Intermediate Report.No briefs were filed and nooral argument before'the Board was requested.The Board has con-sidered the respondent's exceptions and finds such exceptions, saveas they are consistent with the findings, conclusions, and order setforth below, without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, an Illinois corporation with its general offices inKankakee, Illinois, operates three plants located, respectively, atKankakee, Illinois; Gary, Indiana; and Henderson, Kentucky.Atthe Kankakee plant, the only one here involved, the respondent isengaged in the spinning of cotton yarn and the knitting of circularand full-fashioned hosiery.During the year 1940, raw materialspurchased by the respondent for processing in the Kankakee plant,consisting of raw cotton, silk and cotton yarn, nylon, and chemicals,amounted in value to approximately $1,500,000, of which more than90 percent were shipped from points outside the State of Illinois:During the same period the total receipts from sales of productsmanufactured at the, Kankakee plant exceeded $4,000,000, of whichapproximately 85 percent were received from sales of products de-livered' outside the State of Illinois. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDU. THE ORGANIZATION INVOLVEDInternational Brotherhood of Firemen and Oilers, Local 296, is alabor organization affiliated with the American Federation of Labor.It admits to membership employees of the respondent.-III.THEUNFAIR LABOR PRACTICES z-A. BackgroundSometime in 1935 andcontinuingfor aperiod of about8 monthsthereafter,the American Federation of Hosiery Workers attemptedto organizethe respondent's employees. During this period, ErnestHoeft, foreman of a department known as the dye house, spoke toemployee Donald Vadedoncouer in regard to the organizationalcampaignand said : "These people want to remember whathappenedat Beaver Dam." a-B. Interference, restraint, and coercionOn May 19, 1936, the respondent posted copies of the followingnotice on all its time clocks:This plant has always been and will continue to be operated asan open shop.-It is not necessary to belong to a union or to pay dues to workin our plant.Any employee has the same right to persuade a fellow employeenot tojoin aunion as any union organizer has to persuade him tojoin a union.In no case can an employee or an outsideorganizerlegally usecoercion.-Martin Brueggert applied for employment with the respondent in'September 1936.One Cothery, the respondent's personneldirector,handed him an application blank after first ascertaining that he wasAt the close of the Board's case the respondent called no witnesses and offered noevidence to dispute the Board's proof in support of the allegations of the complaint, andrested.The Trial Examiner was favorably impressed on the whole by the demeanor ofthe Board'switnesses.Since their testimony was not contradicted or refuted in any wayby the respondent,we, as did the Trial Examiner,accept their testimony as being insubstantial accord with the facts.8At the bearing,the parties stipulated that the respondent,at some time in March 1934,operated a plant at Beaver Dam,Wisconsin;that prior thereto a labor organization at-tempted to organize the employees of this plant and the employees went out on strike;that following the strike the plant closed down and never reopened ; and that no inferenceshould be drawn that this plant was closed because of the aforesaid labor dispute.Hoeft'sstatement is set forth above as informative background,since subsequent events indicatethat supervisory employees made frequent references to the closing of the Beaver Damplant in their efforts to intimidate the employees against joining a labor organization. BEAR BRAND HOSIERY CO.327not a; member of iiny labor organization, and told him that' she"wanted to keep the union out, if we can." Thereafter the respond-ent hired Brueggert.Sometime in 1939 Foreman C. O. Patchett toldBrueggert that if the mill went union, that Henry, Pope 4 wouldnever recognize it, he would close it down first."-Organizational activities were resumed early in- 1940, when UnitedTextilefWorkers, an A. F. of L. affiliate, herein referred -to as theUnited; began to organize the employees.On February 26,, 1940, theUnited granted a charter to a local for the respondent's employees,known as Local 2564. In November, 1940, Foreman Walter Kirkmanasked employee Ralph Sapp what he "knew about the-union."WhenSapp replied, `.Nothing," Kirkman stated that he had been informedthat Sapp had been soliciting the' employees.At about, this time,Kirkman also, inquired of Samuel Africano if he was .a_union mem-ber, and upon receiving an affirmative reply, _Kirkman stated thathe "didn't think the union would ever come into Bear Brand as longasHenry Pope was the head of the-... Company" because "thePopes have been, ever since it has been established, very bitteragainstall kinds ofunion ..: "Kirkman, in January 1941, asked Fay Odell, an employee, whichemployees belonged to the United, "who was the leaders and all that,and I [Odell] didn't tell him . . . ' So he began to tell about-whatthe company would do, they would move off down to Kentucky andmove 'everything out."At about the same time, Foreman Hoeft toldemployee Don Bruyneel that he was "absolutely opposed to any Union'coming in here" because he, had experience with unions and` "theywere no good."-. I'In ' February' 1941, Cothery inquired of Charles Schmitz and Anna'Barna, applicants for, employment, whether they belonged to, or,were interested in, any labor organization, and when both replied inthe negative they were given applications to fill out.Cothery also'told Barna : "We want to keep the union out of here if we possiblycan."In March 1941, Kirkman, after ascertaining from Africano that hewas one of the departmental union' representatives, told him that he"didn't think . . . the union ... would ever be successful, because... the policies of the company were against all kindsof unions,4Henry Pope,Sr., is chairmanof theBoard of Directors and his son,Henry Pope,Jr., ispresidentof the respondent.Another son,William,also has managerial duties.WhetherPatchettwas referring to the father or the son is not clear from the record. 328DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn March 3, 1941, the respondent posted copies of the followingnotice onall its time clocks :To OUREMPLOYEES :1.THIS PLANT HAS ALWAYSBEEN ANDWILLCONTINUE TO BEOPERATED AS AN OPEN SHOP.2.IT IS NOT NECESSARYTO BELONGTO A UNION OR TO PAYDUES TOWORK IN OUR PLANT.3.NO EMPLOYEE AND NO GROUPOF EMPLOYEES CAN GET ADVANTAGEOR PREFERENCE OVER ANY OTHER EMPLOYEEON ACCOUNT OF UNIONMEMBERSHIPOR UNION ACTIVITY.4.THIS COMPANY WILL PROTECT ITSEMPLOYEES IN THEIR JOBS.THIS COMPANY'S POLICIES REGARDING THE FOREGOINGSUBJECTS HAVEBEEN THE SAME FOR MANY YEARS.THESE POLICIESHAVE NOTBEEN CHANGEDAND,THEY WILL NOT BECHANGED IN THE FUTURE.Several days prior to the United's first public meeting on March 15,Armel Regnier was discussing it with a fellow employee, when their-foreman, Leo Knorr, overheard part of the,conversation and stated :`'If you fellows are talking about the union, .:. you better rememberthe old man moved out of Wisconsin on account of a union, and hewill move out of here, . . ."About this time Foreman Les Swansontold Paul Gall `'So you are going to help Mr. Pope move his planttoHenderson, Kentucky," and then, asked Gall what he expected toget out of the Union. Foreman Hoeft and Eimmenmade similar'threats about the removal of the plant, to employees Vadedoncouer,Paul Noenning, and Marian Piatt.The United decided to hold another public meeting on March 22,'and several days prior thereto issued its first handbills to the em-ployees announcing the time and place of the meeting.Bruyneel,financial secretary and business agent of Local 2564, arrived at themeeting a little late, and several of the members called his attentionto a parked automobile, so located as directly to face the entrance tothe union hall.Bruyneel, together with several other employees,walked over to the car and found Company Policemen Stone and.Creigsitting in the front seat.Bruyneel opened the door of the car andaccused Stone and Creig of spying on the union meeting. Stone'sonly reply was to remark several times over, "We don't want notrouble," while Creig made no reply.Bruyneel then offered themseveral copies of a labor newspaper that contained an account of theorganizational activities of the local, and stated that "it wasn't neces-sary for them to spy for their information, because we would give itto them." Stone and Creig refused to accept the newspapers and BEAR BRAND HOSIERY CO.329drove away.We find that by the activities of Stone and Creig, therespondent engaged in surveillance of a union meeting.On April 14, 1941, the respondent notified its employees of a 5-per-cent1ncrease in wages.Africano and three other United representatives constituted a com-mittee representing the employees of their department.They wentto Pope's office on May 21, 1941.One member of the committee wentinto Pope's office while the others waited outside.After waiting afew minutes, the other members of the committee went into Pope'soffice where the following colloquy took place:Porr.What's going on here?What do you people want? Iam talking to this man.AFRICANO.Well, we are here together.We 'represent our board-ing department and we come asking for an increase in wages.Porr. There is no such thing as representatives ... I am talk-ing to this man here. I will talk to you as individuals. Otherwise,you go back to work or go home.The day after Vadedoncouer distributed United handbills at the,respondent's main gate in June 1941, he met his foreman, Hoeft, out-side the plant.After discussing Vadedoncouer's distribution of thehandbills,Hoeft said, "You will be lucky if you have a job whenyou go back to work."CharlesHildebrand, employed in the respondent's powerhouse,had a newspaper delivered to him each day in the plant and cus-tomarily read it there during his spare time without objection fromsupervisors.Sometime in July 1941, while Hildebrand was readingan A. F. of L. newspaper given to him by a fellow employee, Power-house Superintendent Irwin Grey asked him what he was reading.When Hildebrand replied that it was a "labor paper," Grey said :"I wouldn't be seen with that. I wouldn't read that, . . . Thatis against the company's rules to read anything like that, . . . Iwould throw that thing away and get rid of it."At about this timeHildebrand wore a union button that had just been issued by theUnited to its members.Chief Engineer Hedditch noticed the buttonand inquired of Hildebrand if he was a member of the United; whenthe latter replied in the affirmative, Hedditch asked if he was theonly one, and Hildebrand said that all the powerhouse employeesbut one were members.About 15 or 20 minutes later, SuperintendentGrey asked Hildebrand the significance of his wearing the buttonand the former replied that all the United members were .going towear union buttons; Grey thereupon stated that he "didn't think thatMr. Pope would like that very well . . ."On July 22, 1941, the United filed a petition with the Board foran investigation and certification of representatives.On July 31, 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDdue to a dispute with the* respondent, the employees picketed theplant and continued to do' so until August 6 when they returned towork.'On August 4, the powerhouse employees, 17 out of 18 ofwhom were members of the United, transferred their membership tothe Union with the consent of the United.On August.8, the respondent caused the following paid advertise-ment to be inserted in the Kankakee Republican-News, Kankakee'sonly daily newspaper:To OIIR EMPLOYEES:In view of recent events, we wish to reassure our employeesas follows :-This plant has always been and'-will continue to be operatedas anopen shop.-It is not necessary to belong to a union or to pay dues towork in-our plant.No employe and no group of employees can get any advan-tage or preference over any other employe on account of unionmembership or union activity.There has been no understanding or agreement arrived at bythis company with any labor union.If, and so long as, law and order are re-established and main-tained in this community, this company will attempt to continueto operate our Kankakee plant.But, in view of the increasing complexities and uncertaintiesinvolved in the operation of this' plant, we feel obligated to ad-vise our employees that we cannot state whether, or to whatextent, this plant will continue to operate.On August 18, a Board hearing took place on the petition filedby the United.On September 18 the Board directed that two' elec-tions take- place, one among the production and maintenance em-'ployees, and another among the powerhouse employees.6The election-was set- for October 2.Prior to the elections the respondent continued its opposition toemployee'self,orgailization.Thus, in August Foreman Kirkman toldRalph Hartung and three other employees, "Well,' the Union won'tdo you much good, :.. because Mr. Pope will never recognize it .. .Even after an, election, he won't recognize it.He won't have to.Hewill close the plant down." In the same month Superintendent Greytold Brueggert and Willis Donovan that "Henry Pope -would never6A similar advertisement appeared on August 14 In theKankakee Star,a weeklynewspaper.`Matter of Bear Brand Hosiery CompanyandUnited TextileWorkers of America;Local 2564,affiliated withthe A.F.-of L,35 N. L R. B 500- BEAR BRAND HOSIERY CO.331,stand for a union ..."Grey, about September 8, asked Hildebrandif the employees were "still sticking to the union."Upon receivingan affirmative reply, he said "Well, do you think if I give the boys a10-percent an hour raise, that they would be willing to drop the unionthink about it."'The Popes, the father and two sons, during Augustand September, visited the homes of the employees and among otherthings discussed the Uniori and the forthcoming elections.Duringone such visit, Pope, Sr., after discussing the Union with John T.Williams, a powerhouse employee, stated that he "had been running theplant for quite a long time," and now if he "was going to have to turnit over to two or three [others] or somebody else to operate it," thathe might as well be on his way "out."Pope, Jr., told employee LeRoyRegnier that he was "going from house to house campaigning aboutthe election we are supposed to have," and that although he did notcare which way Regnier voted, Regnier, knew where his "bread andbutter has come from the last fourteen years."Pope, Jr., also askedFrancis Regnier what he expected to gain from the Union and whenRegnier replied that he wanted to improve his working conditions,Pope said that if he [Pope] did not want to run the plant he "wouldeat and a lot of others wouldn't eat ...." 8.On September 8, the respondent posted copies of a notice on allits time clocks, and on September 26 attached copies of a similar noticeto all the pay checks of its employees, reading as follows :Any Employee of this Plant Will be Subject to Disciplinary Ac-tion (Including Dismissal) For Any of the Following Reasons:First.Theft, or wilful damage to company property.Second. Solicitation on Company Property, of any kind, forany organization, without the written approval of the Superin-tendent.This includes solicitation for social, charitable, church,union, fraternal and other organizations-including solicitationfor membership and solicitation for money.Third. The use of physical violence, threats, or measures thatare either coercive or abusive on fellow employees, either insideor outside Company Property.On September 22, the respondent posted copies of a notice stating :"Effective.with this time card the additional compensation being paidwill be increased from 5 percent to 10 percent."° The employees to whom Hildebrand put the question refused the offer8Although Pope also told Regnier that no one would know hoi^, he voted, and_ thatRegnier would have his job no matter bow he voted, this assurance does not mitigatethe coerciveeffect of Pope's statementsquoted above. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDOn September 30, 2 days before the date set for the elections, therespondent sent to all the employees the following letter :Thursday, October 2nd, you have the right to vote as to whetheryou wish your relations to remain as they have -been- with theCompany or whether you wish the Union to represent you in theserelations.Your problem is to decide and vote which would be thebest foryou, your job,andyour future.You know better than anybody your past relations with theCompany; whether you had steady work, what your earningsare, whether you have felt secure in your job, and whether yourworking conditions have improved.You should weigh thisrecord carefully against wi at possible advantages and obligationsyou will have under a union.If you are to remain in good standing as a union member', youwill have certain costs and obligations, some of which are:1.You will be required to pay union dues, assessments, fines,purchase tickets, subscribe to benefits and other money-raisingdevices hereafter-in good times and bad.The amount of thesedues, assessments, fines, etc., will be imposed as the union sees fit.2.You will be required to support and take part in all union(Labor disputes) activities, including strikes and picketing.Youwill be required to support these whether you feel they are, orare not for the best interest.As a union member you sacrificeyour individual rights to work when you desire; as a union mem-ber you can work only when approved by the leaders of theunion.3.You will be required to support the Union demands on theCompany whether they will temporarily or permanently affectthe operations of this plant in this community.On the above matters you, as an individual, may not have muchto say.As an illustration : many of you, including those of youwho supported the Union, are in a good position to judge howmuch "say" you had in the recent strike, and how much "say"you may have in determining acts taken by the union in thefuture.A great many questions have been asked regarding collectivebargaining.Unionization or collective bargaining does not meanthat the Company will be, or can be forced,or required to grantanything to the Union which it does not want to grant.There is nothing in unionization or collective bargaining whichin any way changes the Company's right to continue to operatethis plant, or to abandon the operation of this plant, or any partof it. BEAR BRAND HOSIERY CO.333This isyourelection-your opportunity to decide for yourself.Your vote will be secret from the Company, from the Union,from the Labor Board, and from everybody else.You will be absolutely free to vote as you pleaseregardlessof anything you have done, or signed, or joined, orsaid; orpromised, at any time before the election.The election will be decidedby a majority of those who vote.The result of this election involvesa seriousmatter toyoufor the future, the good years and the bad years that are tocome:Do not cast-your vote lightly on the crest of the.short-lived war wave of today, without regard to the troubled future.Weigh the matter as carefully and, as seriously as you wouldweigh the most important step in your economic life,-and thenvote.But, by allmeansVOTE ! ! !P. S. We -wish to express our appreciation of the kind welcomewe have received visiting your homes.The information we haveso far received is and will continue to be of value to the improve-ment of the operations of the plant. If -we have not personally_visited your home, we will do so- in the near future.On October 3, the day following the elections," the respondent postedthe following notice and shortly thereafter attached copies of it tothe pay-roll checks of its employees :The outcome of the election has not changed the basic policyof the company : that this plant will continue to be operated asan open shop.Unchanged also is: the right of the employee to join or refrainfrom joining., a labor- union.The,company will accord all employees the same treatmentand discipline, whether members or non-members of a labororganization.The facts found above demonstrate that the respondent was en-gaging in a coercive course of conduct.10Thus, contemporaneous withorganizational activities, the respondent questioned employees andapplicants for employment about their membership or interest in aunion; told them that the respondent was opposed to unions and would'The United obtained 1,112 votes out of 1,624 castThe votes of the poncerhoueeemployees'were challengedBy-a supplemental decision on November.7, the Board certifiedthe United as the bargaining representative of the production and maintenance employees,and deferred ruling on the challenged ballots "until such time as disposition has beenmade of the pending charges" herein.The reason for the challenges is more fully setforth below10CfN L R B v Virginia Electric R PowerCo, 62 S. Ct 344. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDnever recognize the same; made threats to close or move the plant; spiedupon a union meeting; granted a voluntary increase in wages andfollowed it by another voluntary increase shortly before the holdingof Board directed elections and after the United had requested ex-clusive bargaining rights; 11 and in other respects, contrary to, theclearmandate of the Act, coerced employees in their selection ofbargaining representatives.Throughout this period, by variousnotices, advertisements, and letters to its employees, the respondentclearly evinced its opposition to- legitimate organizational efforts.The time and circumstances of the publication of the various noticesdescribed above, considered in conjunction with what the respondentotherwise said and did, and the implications contained therein thatthe employees would gain nothing by joining a labor organization,made them intimidatory, coercive, and violative of the Act. Someof the notices went even further; the advertisement of August 8, forexample, contained the respondent's clear. threat to .lose its Kankakeeplant, "In view of the increasing complexities and uncertaintiesinvolved in the operation of this plant."By this language therespondent clearly referred to the growing strength and militancyof the United.This language can be construed only as an attempton the part of the respondent to intimidate its employees against-pursuing the concerted activities protected by the Act.The-noticeof September 26, making employees subject to discipline or dischargefor solicitation of memberships, on company property and for "coer-cive" and "abusive" measures either inside or outside company prop-erty,was so timed and worded as to discredit and discourage unionactivity.By the letter issued, to the employees the day before theBoard elections, the respondent suggested that only disadvantageswould flow from union membership and suggested 'none of the pos-sible advantages; in fact, the respondent indicated that there wouldnot be any advantages because the respondent was under no com-pulsion "to grant anything to the Union which it does not want togrant."The letter then,again stressed the respondent's "right .. .to abandon the operation of this plant, or-any part of it." Thisinvitation to vote against the unions, coupled with the implied threatto close the plant if the unions were successful, constituted a flagrantviolation of the Act.We find that the respondent, by the foregoing surveillance, threats,wage increases, anti-union statements, and other conduct, particularlyin connection with the further conduct discussed below, has inter-fered with, restrained, and coerced its employees in the exercise, ofthe rights guaranteed in Section 7-of the Act.u Cf.N.L. R. B. v. Jones Foundry&MachineCo., 123 F. (2d) 552(C. C. A 7) BEAR BRAND HOSIERY CO. --\335C. The individual contracts, the discharges, the strike; and therefusal to reinstate1.Sequence-of events.' -;About September 12, 1941, Superintendent'Grey, during workinghours,. told John Williams that he and Pope had been: out to Wil-liams' home on several occasions but had not found him there.Greythen handed Williams a proposed individual contract of employ-remarking "that it was an 'insult to the intelligence of the 'powerplant to ask ,them to sign a thing like that."Grey replied. that hedid not "like that attitude," but, nevertheless, requested Williams totake the contract and "read it over a few times, and maybe [he]would get a different view,of it."Williams took it.Copies of the12The agreement reads as follows :AGREEMENTBETWEEN------------------------, an ------------------------- Kankakee Power PlantANDBear Brand Hosiery Co.Whereas, the parties hereto both recognize the fact the neglect or disertion ofduty in a Power Plant may jeopardize the lives and bodily safety of men and womenand may jeopardize the safety and security of the plant and all its contents :It is herewith agreed for the consideration as stated below by the Bear BrandHosiery Co., which will subsequently be referred to as the Company, as party ofthe first part, that I,------------------------ an ----------------------=----as party of the second part will not leave my appointed line of duty in the PowerPlant without the express approval of my superiors Mr. Erwin Grey, or in' hisabsence the Superintendent of the Kankakee Plant It is agreed that at' all timesmy duties will be carried out to the best of my ability and in a manner that willfully serve the production needs of the Kankakee Plant of the Company. It isfurther agreed that anything that I wilfully may do or fail to do that will impairthe safety and continuity of operations at the Kankakee Plant or impair the valueof its property will subject me to the penalties under this contract and to liabilityfor losses sustained.Failure to live up to these stipulations will be sufficient causefor the termination of my employment with the Company.It is agreed by the Company, as party of the first part, that in consideration ofthe performance of the duties of --------------------, as outlined above, it willincrease his bonus from five percent, as presently paid, to ------------.The bonus,of ------------ is to be withheld for a period of three months from October 6, 1941,whereupon- it will be resumed as an addition to the regular hourly or salaried pay.Full payment of the' bonus money withheld will be paid to the party of the secondpart at the termination of his employment with the Company except for, and subjectto the following conditions: First, thirty days of piior written notice of termi-nation of employment must be given the Company ; second, if the cause of terminationof employment is failure to live up to the agreed stipulations as heretofore outlinedin this contract.In either event, the said bonus pay so withheld will be forfeitedto the Company.This contract can be ended by either party by the giving of thirty days of'writtennotice to the other party, or on the Company's part by the giving of one day ofwritten notice and thirty days' pay.t 336,DECISIONSOF NATIONAL LABOR RELATIONS BOARDcontract were also presented to the other powerhouse. employees.13For the next several days Grey repeatedly asked Williams to signthe contract, asking him what was wrong with it, and telling himthat Pope wanted it signed.Williams testified that he gave Greyseveral reasons for refusing to sign, as follows :The main reason is because we belong to a union organizationand we can't belong to it, as I see it, and sign this contract;.. I told him that the boys had -informed me as their repre-sentative that they were not going to sign that contract," andthat . . . I don't see any use of your continuing asking aboutit; . . . I don't see why we couldn't just lay this contract overto one side and forget about it. . . we will go ahead workingpending this election that is to come up, and if it goes union,.. . let's go along with it, and, . . . if it don't go union, let'sforget about it.On September 16, Williams met with Pope, Sr., at the' latter'sinvitation.Pope asked Williams what was wrong with the contract.Williams repeated substantially the same reasons which.,he had givento Grey, and still insisted he would not sign the agreement:Popethen inquired whetherWilliams' decision was final or whether hewanted to think it over.Williams indicated that he wanted morelaAbout September 15, Grey handed a contract to Hildebrand and another one toHildebrand'shelperHildebrand informed Grey that he had already seen a copy of theagreement and when asked byGreywhat he thought of it,Hildebrand replied,"Idon'tthink nothing of it"That evening,Grey asked Hildebrand if he was going to sign thecontract and when the latter replied in the negative,Grey retorted,"Well, what do youthink Mr Pope is going to saywhen I.tell Into that none of you boys signedit"That is going to put me in a bad place"When Hildebiand remained adamantin his refusal to sign, Grey said, "Well,you are going to have to sign it or you won'tbe able to work here " About September 9, powerhouse employee James Riordan receiveda telephone call fiom Grey to the effect that Pope, Sr , wanted to see him at the KankakeeHotel.When Riordan arrived there Pope handed him a copyof the proposedagreement andasked him to sign itRioidan refused, and asked the reason, foi the contract.Popereplied that"itwas for his protection,"and that "no 18 or 20 men in the powerhouse[ale] going to run this plant." Seveial days later Grey requested Riordan to sign thecontract and Riordan refused "unless the lest of the boys signed it"About September IC,Pope, Sr, andGreyvisited the home of Lester Sovinski, an employee of the power plant,and Pope asked hint to sign the contract but Sovinski refusedPope then inquired howlong Sovmski had been working foi the respondent and whether lie liked his jobSovmskireplied that he had worked theie foi 15 yeais^and liked his work, whereupon Pope inquiredas to Sovi nski s reason for joining the UnionAfter getting the reply and after somediscussion as to wages, Pope again asked Sovinski to signSovinski stated however thatliehad no intention of signing the individual contractAt least one employee, CharlesSchmitz, signed a contractSchmitz testified that he signed it about September 14 of 15on Pope, Si 's, assurance that he would not have to go through a picket line if he signeda-contract and that it ."didn't say anything on there about strikes or picket lines anddidn't refer to anything like that at all "Despite his,siining of the contract, Schmitzwent on strike with the other powerhouse employees as described below.14Williams,Riordan,and Sovinski were the elected representatives of the powerhouseemployees and constituted the negotiating and grievance committee, with Williams aschairmanThe powerhouse employees had determined not to sign the contract,and hadagreed among themselves, "that if anyone was let out because of that, that they wouldn tany of them work BEARBRAND HOSIERY CO.337time.Pope accordingly agreed.to meet with him at 1 p. m. thefollowing,."day.:.On.September,17,Williams,accompanied by Rior-dan and Sovinski, the other two representatives of the powerhouseemployees,went to Pope's office.As the committee,led by Williams,filed into Pope's office,Pope said,"JustWilliams . . . You otherboys stay out."Williams insisted,however,that they come in andstated, "We either talk as a committee,or we don't talk at all."Pope asked whether that was the way Williams felt about,it.Wil-liams replied in the affirmative.Thereupon,Pope said to Williams,"You are out.Get out."Pope then turned to Riordan and Sovinskiand learning that they felt the same way as did Williams,said to them,"you are all out, get out."As the men left Pope's office, Popefollowed them and obtained from Riordan and Sovinski their namesand the information that they were then all off duty.Williams, who worked on the 6 p. m. to 12 midnight shift, reportedfor work that afternoon at his usual time but found that his timecard was missing from the rack,and so was unable to punch hiscard in the time clock.Williams then asked Chief Engineer Hed-ditch why his card was missing and the latter replied,"They re-ported that you quit."Williams protested that he had done no,such thing.Hedditch then said that he had been instructed byGrey to call him whenWilliams arrived.Hedditch then left, evi-dently,to call Grey.Plant Superintendent Gessner appeared on thescene and Williams complained to him about his missing time card.Gessner replied that he too had been informed that Williams hadquit.Williams insisted that he had not quit and was-not goingto quit unless by request.Gessner then informedWilliams thatPope wanted to see him in his office but Williams refused to goexcept in a committee with other employees.After waiting a littlewhile,Williams.received word from Gessner that Pope would seethe same 'committee that had appeared in his office that afternoon.While waiting to see if Riordan and Sovinski could be reached, sinceRiordan was not scheduled to start work until midnight, andSovinski not until the following morningat 6'a. m.,Williams in-formed Gessner,"We either all work or nobody don'twork .. .That is the agreement that the boys come to before that . . ."Wil-liams then told the other powerhouse employees to work only untilmidnight,since. "We are going over to the office and may not comeback here."By this time Riordan had arrived at the plant.Rior-dan informed Williams that his [Riordan's]and So'vinski's timecards had also been removed from the rack.In the absence ofSovinski who could not be reached, Williams asked Willis Donovanand Brueggert to accompany him and Riordan to Pope's office.When Riordan protested that they had no "business to go over there.455771-42-vol 40-22 338DECISIONSOF NATIONALLABOR RELATIONS BOARDWe haven't got any time cards," Hedditch replied that their "timecards hadn't been turned in, that they were laying in thereon histable.""Upon the arrival of the men at Pope's office, they foundPope, Jr., there.What then occurred appears from Williams' testi-mony as follows:He [Pope] said, "Well, Williams, Sovinski and Riordan havequit."I said, "No, we haven't quit.We haven't even thought aboutquitting."He kind of pounded down on the table, andwe got evidence here that you quit."I said, "If you have any evidence, anythingquit, it is something that you have trumped uphave never had no such ideas."he said, "Yesthat we haveyourself.WeThen he turned and he asked Mr. Donovan and Brueggert ifthey were going to work.They said they were if they all worked.Then, as I recall, he said again to them if they was goingto work, asked them.They said if I didn't punch in, that they were not going towork.He said, "You have quit, too."**Q. To whom did he say this, "You have quit, too?"A. To Donovan and Brueggert.Q. Proceed.A. And we got up' and walked out of the private office outinto the main office.Q.Was there,any answer to that remarkA.Well, the answer,-they told him, "No, we haven't quit andwe are not going to quit.",So I was the ' last one out of the office, and I turned to Mr.Pope and I told him- . . . "Now, get this straight, Mr.Pope.Nobody hasn't quit and nobody' is - not going to quit,unless it is by request."He said, "You have all, quit."And we walked out of the door and left.Of the 16 or 17 powerhouse employees 16 who were on' the respond-11Under normal circumstances the time cardsof the employeesremain inthe racks fromday to day and are notremoved.'The record is not clear whether there were 16 or 17 powerhouse employees on therespondent's pay roll as of September17, 1941.It is clear that only 15 of these employeesdesire reinstatement.- BEAR= BRAND HOSIERY -CO.339ent's pay roll of September 17, only one reported for.work, onSeptember 18; the others went on strike because of the foregoingevents which they construed as a discriminatory discharge of Wil-liams, Riordan, Sovinski, Donovan, and Brueggert.The respondentreplaced the discharged employees and its striking power-plantemployees with employees taken from various production and main-tenance departments.At the hearing, the testimony of several Boardwitnesses that no production or maintenance employees were evertransferred to the powerhouse during slack periods or periods oflow production went uncontradicted.On September 30, all thestrikers and the discharged employees made individual unconditionalapplications for reinstatement as follows :The undersigned hereby states that at all times he has beenand is now ready, willing and able to work at his position in thepower plant of the Bear Brand Hosiery Company, which posi-tion was held by'the undersigned on or about September 17, 1941.I await your immediate instructions and orders for the con-tinuation of my work.17At the Board 'election on October 2, the respondent challenged theright of the discharged. employees and the strikers to vote on theground that they had quit their employment; the latter in turnchallenged the right of the replacement employees to vote.OnOctober 3, Williams applied personally to Pope, Jr., for reinstate-ment, stating that he was ready and willing to return to work at anytime but was met by Pope's answer, "You have quit." Other em-ployee's who likewise personally applied were refused reinstatement.Up to the close of the hearing herein, none of the dischargedemployees or the strikers had been reinstated.2.Concluding findingsa. Individual contractsIt is clear that the contracts themselves were intrinsically violativeof the Act, in that they proscribed the employees' right to strikeunder penalty of discharge.1'Moreover, the timing of, and the other"They also executed on the same day-a joint application in substantially the same form.Both the individual and joint applications were personally delivered to the respondent'soffice by Williams on September 30.1sWhile limitation upon the right to strike may be unobjectionable when reached as aresult of coifective bargaining with the representatives of the employees in an appropriateunit, the imposition of such a limitation upon individual employees so interferes withtheir right to engage in concerted activities as to render futile the exercise of the right toorganize and 'to bargain.National Labor Relations Board V. National LicoriceCo., 309U. S. 350, aff'g as mod. 104 F.' (2d) 655(C. C'.A. 2),enf'g as mod.Matter_of NationalLicorice companyandBakery and Confectionery Workers International Union of America,Local Union 405, Greater New York and Vicinity,7 N. L. R.B. 537.See also:National 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances under which the respondent sought to procure theemployees' - signatures to the individual contracts demonstrate thatthey- were an integral part of the respondent's plan to frustrateemployee self-organization.1sWe find that the respondent, through these individual contractsand the circumstances surrounding them, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.b.Williams, Riordan, Sovinski, Donovan, and, BrueggertAlthough the respondent averred in its' answer that Williams,Riordan, Sovinski, Donovan, and Brueggert were not discharged butvoluntarily terminated their employment, the respondent introducedno evidence in support of this contention, and did not attempt toexplain the facts hereinabove set forth., From these facts, it is clear,and we find, that Williams, Riordan, and Sovinski did not voluntarilyterminate their employment but were discharged by the respondentwhen Pope, Sr., told them, "You are all out, get out." That Popeso intended is conclusively shown by the removal of these employees'time cards from their accustomed places in the time-card racks,. andthe subsequent unexplained conduct of the respondent's officials.Although Donovan and Brueggert expressed their intention to strikewhen they told Pope, Jr., that they would not return to work unlessWilliams, Riordan, and Sovinski were permitted to work, neverthe-less, it is also clear that the respondent thereafter discharged themwhen Pope, Jr. said, "You have quit, too."- That Pope, Jr., sointended is evident from the fact that he blanketed Donovan andBrueggert with Williams, Riordan, and Sovinski when he said, "Youhave all quit"That these- employees had not "quit" and had nointention of quitting is obvious from the undisputed facts set forthabove.The decision to terminate the employment came from therespondent and not from the employees.We find that the respondentdischargedWilliams, Riordan, Sovinski, Donovan, and Brueggert on,September 17, 1941, and has since refused to reinstate them.The respondent's officials did not take the witness stand to explainwhy the respondent discharged these 5 employees. The circumstancesset forth above convince us, and we find, that the respondent dis-charged Williams, Donovan, and Sovinski because they had not con-Labor Relations Board. v. Jahn and Oilier Engraving Company,,123,F(2d) 589(C. C. A.7), enf'gflatter of Jahn and Oilier Engraving CompanyandChicago Photo-EngraversUnion, Localt5, 24 N L.R. B. 893;National Labor Relations Bovrd v Superior TanningCo, 117 F (2d) 881(C C. A. 7),enf', ;Matter of Superior Tanning CompanyandNationalLeatherWorkers Association,Local 43,14N. L. R. B 942.Matter of Great 'WesternMushroom CompanyandUnited Cannery, Agricultural,Packing and Allied Workers ofAmerica, etc,27N. L.R B. 3521Ibid. BEAR BRANDHOSIERY CO.341sented to sign the unlawful contracts, because they sought to actconcertedly with respect to the respondent's unlawful demand thatthey sign such contracts, and finally because by such conduct theseemployees,-demonstrated their opposition to the respondent's anti-union campaign.These patently unlawful motives on the part ofthe respondent also operated with respect to its discharge of Donovanand Brueggert. In addition, the respondent discharged these twoemployees because they revealed an intent to go on strike in protestagainst the respondent's discriminatory discharge ofWilliams,Riordan, and Sovinski.This motive was also unlawful.20Upon the entire record, we find that the respondent, by dischargingWilliams, Riordan, Sovinski, Donovan, and Brueggert, on September17, 1941, and thereafter refusing to reinstate them, discriminated inregard to their hire and tenure of employment, thereby discouragingmembership in labor organizations and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.c.The strike and the strikersThe powerhouse employees went on strike because of the foregoingdiscriminatory discharges and other interference, restraint, andcoercion.Since the strike was caused by unfair labor practices, therespondent's flat refusal to reinstate the strikers on application, dis-placing if necessary the employees taking their places, was in itselfan unfair labor practice.21Moreover, upon the entire record, we findthat. the respondent was motivated in such refusal by its oppositionto'employee union and concerted activity.We find that the respondent, by refusing on and after September30, 19,41, to reinstate the.strikers listed in Appendix A, has discrimi-nated in regard to hire and tenure and conditions of employment,thereby discouraging membership in the Union, and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial20Matterof El Paso Electric Compare/,a corporationand LocalUnion585,InternationalBrotherhood of ElectricalWorkers, et al,13 N L R B 213,244, enf'd 119 F. (d)581 (C. C. A 5)21StewartDtie CastingCorp. v. X. L. R B.,114 F. (2d) 849(C.C.A.7) ;Matter ofManvnlle Jenckes Cmep et atandIndependent Textile Union of America,30 N. L R B,382, and cases cited thereinIt is clear that all the strikers could have been reemployedon September 30, by dlhplacing the replacement workers 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelation to trade, traffic, and commerce among the several States, andtend to lead and have led to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the conditions which existedprior to the commission of the unfair labor practices.Having found that the respondent discriminatorily discharged JohnWilliams, James Riordan, Lester Sovinski,WillisDonovan, andMartin Brueggert, and discriminatorily refused to reinstate them,we will order the respondent to offer to these individuals immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges, and make them whole for any loss of pay they may havesuffered by reason of the respondent's discrimination against them,by payment to each of them of a sum equal to the amount which henormally would have earned as wages from the date of the respond-ent'sdiscrimination against him to the date of the offer ofreinstatement, less his net earnings'22 during said period.Having found that the employees listed in Appendix A ceasedwork on September 18, 1941, as a consequence of the respondent'sunfair labor practices, and that on and after September 30, 1941,the respondent discriminated against them in regard to their hireand tenure and terms and conditions of employment, we will orderthe respondent, in order to remedy the unfair labor practices causingthe strike, as well as the subsequent unlawful discrimination, to offerreinstatement with back pay from September 30, 1941, to these indi-viduals in the same manner as prescribed in the precedingparagraph.23Having found that the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in theAct, among other things, by requiring its powerhouse employees to"By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B. 440. =Moniesreceived for work performed upon Federal, State,county(municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation vN L R R,311 U. S. 7."Matter of Western Felt Works, etc.andTextileWorkers Organizing Committee, etc,10 N L R. B 407, cases cited therein,and subsequent cases IBEAR BRAND HOSIERY CO. '343execute individual - contracts of employment, we will order therespondent to cease and desist from requiring its 'employees toexecute the individual contracts of employment described above; from-maintaining such instruments in force or operating under them; andfrom requiring its employees that they restrict, in the manner thereinprovided, their right to strike,- and engage in other lawful concertedactivities for purposes of collective bargaining or other mutual aid orprotection.We will also order the respondent to inform in writingeach of its employees who has been asked to sign an individual con-tract of employment, that the respondent will no longer require itsemployees to execute such instrunients, or any similar instrument, orin our order, however, shall be taken to prejudice the assertion by theemployees of any legal rights they may have under any suchinstrument.-Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.International Brotherhood of Firemen and Oilers, Local 296,affiliated with the American Federation of Labor, is a labor organiza-,tion within the meaning of Section 2 (5) of the Act. -2.By discriminating in regard to the hire and tenure of employ-ment of John Williams, James Riordan, Lester Sovinski, WillisDonovan, Martin Brueggert, and the employees listed in Appendix A,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing. its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the,respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practice'saffecting commerce, within the meaning of Section 2 , (6) and (7)of the Act.ORDER-Upon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10. (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that BearBrand Hosiery Co., Kankakee, Illinois, its officers, agents, successors,and assigns, shall:.. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofFiremen and Oilers, Local 296, or any other labor organization ofitsemployees, by discharging or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to theirhire and tenure of employment, or any term or condition ofemployment;(b)Requiring its employees, individually, and as a condition bftheir being or remaining employed, or otherwise, to execute the indi-vidual contracts of employment described herein, or any similarinstrument, and maintaining such instruments in force or operatingunder them ;(c) In any other manner, interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, 'to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to John Williams, James Riordan, Lester Sovinski,Willis Donovan, Martin Brueggert, and the employees listed in Ap-pendix A immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniorityand other rights and privileges;(b)Make whole each of the employees named in the precedingparagraph and in Appendix A for any loss of pay he may havesuffered by reason of the respondent's discrimination against him,by payment to him of a sum of money equal to that which he nor-mally would have earned as wages from the date of the respondent'sdiscrimination against him to the date of the respondent's offer ofreinstatement, less his net earnings during said period;(c) Inform in writing each of its employees who has been askedto sign an individual contract of employment that the respondentwill no longer require its employees to execute such instruments, orany similar instrument, or maintain such instruments in force oroperate under them;(d)Post immediately in conspicuous places at its Kankakee, Illi-nois, plant, and maintain for a period of not less than sixty (60)consecutive days from the date of posting, notices to its employeesstating (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraph 1 (a), (b), and(c) of this Order; (2) that the respondent will take the affirmativeaction set forth in paragraph 2 (a), (b), and (c) of this Order, BEAR BRAND HOSIERY CO345and (3) that its employees are free to become or remain members ofInternational Brotherhood of Firemen and Oilers, Local 296, andthat the respondent will not discriminate against any employee be-cause of membership or activity in that organization;(e)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.APPENDIX AAmbrose BenoitStanley KuklinskiPaul ClarkEmil LacostHomer DufaultLogan MilesCharles HildebrandGeorge SchlenzWilliam JenkinsCharles SchmitzI